Citation Nr: 0411386	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  95-06 274	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for sinusitis on a direct 
basis.

2.  Entitlement to service connection for an acquired psychiatric 
disorder on a direct basis.

3.  Entitlement to service connection for headaches as 
manifestations of an undiagnosed illness.

4.  Entitlement to service connection for a diagnosable disability 
manifested by headaches.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The veteran served on active duty from December 1972 to December 
1974 and from January 1991 to April 1991.  

This case was previously before the Board of Veterans' Appeals 
(Board) in January 1999.  The issues listed above were remanded 
for additional evidentiary development.

The veteran later submitted a VA Form 9 that was received at the 
RO in June 2002.  He requested that he be afforded a Travel Board 
hearing at that time.  The veteran's request for a hearing was not 
acknowledged at that time.  The Board wrote to the veteran in May 
2003 and asked that he clarify his desire for a hearing.  The 
veteran responded in June 2003 that he indeed wanted a hearing 
before a member of the Board sitting at the RO.

In light of the foregoing the case must be REMANDED for the 
following:

The veteran should be scheduled for a hearing at the RO before a 
member of the Board.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).

